Citation Nr: 0025434	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  95-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to a compensable evaluation for chondromalacia 
patella of the right knee.  

Entitlement to a compensable evaluation for chondromalacia 
patella of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1977 to September 
1978.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in March 1994 which denied the claimed 
benefits.  

Although the veteran requested a personal hearing at the RO 
before a Member of the Board in January 1995 and September 
1999, a report of contact dated in November 1999 indicates 
that the veteran had contacted the RO to "waive" that 
hearing and requested that his appeal be forwarded to the 
Board for a decision without a hearing.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has been 
diagnosed as having PTSD.  

2.  The claim for service connection for PTSD is plausible.  

3.  The medical evidence shows that right knee chondromalacia 
patella is manifested by minimal, if any, limitation of 
motion and no ligamentous laxity.  

4.  The medical evidence shows that left knee chondromalacia 
patella is manifested by minimal, if any, limitation of 
motion and no ligamentous laxity.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  Chondromalacia patella of the right knee is 
noncompensably disabling according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, and Code 5257 (1999). 

3.  Chondromalacia patella of the left knee is noncompensably 
disabling according to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, and 
Code 5257. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was treated 
for bilateral chondromalacia patella during service, after 
having injured one knee in a softball game and both knees in 
a motorcycle accident.  Some patellar tenderness and crepitus 
were noted.  There was full range of motion and no 
ligamentous laxity.  In April 1978, the veteran was referred 
for a psychiatric evaluation following his being found fit 
for duty by a Medical Board.  The examiner noted the 
veteran's complaints of memory loss and auditory and visual 
hallucinations, which the clinical evaluation did not 
support, as well as thoughts of suicide.  The examiner 
diagnosed immature personality with manipulative features.  
The report of the veteran's separation examination in 
September 1978 notes no abnormal psychiatric or lower 
extremity clinical findings.  The veteran's DD Form 214 shows 
that his military occupational specialty was as a radio 
mechanic.  

On examinations in 1984 and 1987, the veteran complained that 
his knees locked up, swelled, and hurt a lot, especially when 
he played sports.  Examiners reported few, if any, abnormal 
clinical findings, however.  

Service connection for chondromalacia patella of both knees 
was established in 1985; noncompensable evaluations were 
assigned.  

Private medical records received in November 1991 contain a 
1976 notation of grating of the knee joints; anti-
inflammatory medication was prescribed.  A March 1979 record 
noted stiffness in the veteran's knees; a notation one week 
later indicated that he knees were then "good."  In October 
1986, following an automobile accident, an examiner reported 
that the veteran's left knee was tender anteriorly, but the 
ligaments and cartilage were intact.  

VA outpatient records reflect evaluation and treatment of the 
veteran's psychiatric complaints beginning in 1991.  The 
records reflect several hospitalizations between 1991 and 
1993, primarily for treatment of alcohol dependence.  During 
those hospitalizations, he was evaluated and treated for his 
complaints of knee pain.  An examiner in 1991 noted minimal 
ligamentous laxity and normal range of motion of the knees; 
no other abnormal clinical findings were recorded.  The 
summaries of those hospitalizations also listed a diagnosis 
of personality disorder.  

A VA compensation examination by orthopedic and psychiatric 
examiners was conducted in February 1994.  The orthopedic 
examiner noted the veteran's complaints that his knees 
"ache" and "give out."  The veteran stated that turning 
quickly would aggravate the condition.  He wore braces on 
both knees, but was not wearing them at the time of the 
examination.  On examination, there was no swelling or knee 
deformity.  The veteran did have difficulty with heel and toe 
walking.  Range of motion of the right knee was from 
0 degrees to 110 degrees and of the left knee from 0 degrees 
to 115 degrees, with pain noted on motion.  There was no 
laxity of either knee joint.  The examiner noted tenderness 
of the medial and lateral joint lines bilaterally, as well as 
pain on manipulation of both patellae, worse on the left.  

The VA psychiatric examiner indicated that the claims file 
was not available, but would have been extremely helpful.  
From history provided by the veteran, the examiner described 
the veteran's family environment while growing up and his 
experiences during service.  The veteran reported the 
tensions that were present on board ship in 1977-78 during 
the Cold War and described two incidents, one in which he was 
pinned beneath a nuclear missile, and his high anxiety as to 
whether it might detonate, and another in which Russian ships 
played an aggressive game of "tag" with his ship and in 
which the stern of his ship was rammed by a Russian ship.  He 
indicated that when his ship was rammed he was emerging from 
a hatch that then fell on him, pinning him for several 
minutes before he was able to extricate himself, during which 
time he was quite terrified.  The veteran also stated that 
there was another incident that was especially emotionally 
traumatic, but he was unable to discuss it "for security 
reasons."  He also indicated that he was hospitalized on the 
psychiatric ward during service, but was never told the 
diagnosis.  Stating that psychological testing was not 
necessary, the VA examiner reported that the veteran had a 
number of symptoms of PTSD, many of which related to the 
incidents described above.  He indicated that the veteran met 
the diagnostic criteria for PTSD and he listed a provisional 
diagnosis of PTSD, along with recovering alcohol dependence.  

On VA orthopedic examination in July 1996, the veteran stated 
that he had had pain and swelling in his knees since service.  
He denied any locking of his knees, but did complain of 
insecurity on maintaining his posture.  He stated that he 
wore elastic knee braces and used a cane for support.  The 
veteran reported having difficulty entering and exiting 
automobiles and trouble with stairs.  He indicated that he 
had constant pain, that weather changes made it worse, and 
that it awoke him at night.  On examination, both knees were 
noted to be at 0 degrees of extension initially.  Seated, the 
veteran was able actively to extend his knees to 2 degrees on 
the right and 3 degrees on the left.  Active flexion was 
possible to 120 degrees on the right and 115 degrees on the 
left.  The examiner stated that there was no relaxation of 
the collateral ligaments of either knee.  There was slight 
discomfort on rotating the tibia on the femur bilaterally.  
He indicated that there may be some synovial thickening, but 
there was no increased fluid in the knee joints.  Very mild 
crepitation was felt in both knees.  Extensor muscle strength 
was noted to be 3/5 in both knees and flexor strength was 3/5 
on the right and 1/5 on the left.  Sensation to light touch 
and pinprick was reportedly "spotty," and did not follow 
dermatomal mappings.  Knee jerks were 1+ and equal.  The 
veteran refused to squat or rise on his tiptoes and could 
barely raise his toes off the floor.  Knee x-rays were 
reportedly normal.  The examiner's diagnosis was moderate 
synovitis bilaterally.  

On VA psychiatric examination in July 1996, the examiner 
recorded the previously described incidents in service and 
reported the veteran's current psychiatric symptomatology.  A 
diagnosis of PTSD was assigned.  

VA orthopedic and psychiatric examinations were again 
obtained in July 1997.  The same examiners who examined the 
veteran in July 1996 again examined him at that time.  The 
orthopedic examiner noted the veteran's identical knee 
complaints.  The veteran again refused to stand on his toes 
or heels and to squat.  There was no gross deformity of 
either knee.  Knee extensor muscle strength was recorded as 
4/5 on the right and 3/5 on the left; flexor strength was 2/5 
on the right and 1/5 on the left.  Active extension of the 
right knee was to 3 degrees and of the left knee to 
8 degrees.  Flexion of the right knee was possible to 
100 degrees and of the left knee to 95 degrees.  There was no 
puffiness or swelling of either knee.  Drawer sign was 
negative bilaterally and the collateral ligaments were 
reportedly "snug" bilaterally.  Rotating the tibia on the 
femur did not cause disturbance in either knee.  The examiner 
noted marked reaction to palpation over the medial and 
lateral joint lines of the right knee, with slight reaction 
to similar palpation of the left knee.  No crepitance or 
increased fluid was noted in either knee.  An MRI of the 
veteran's knees was obtained in July 1997.  That study 
reportedly showed a probable bone bruise of the left knee, 
but no internal derangement; the study of the right knee was 
negative, with no evidence of internal derangement.  In 
August 1997, the orthopedic examiner submitted an addendum 
following his review of the MRI.  He stated that it was his 
opinion that there was "no evidence of a major limiting 
situation" regarding the veteran's right knee and that the 
left knee had only a mild change which he did not feel was 
"relevant to the symptoms as described."  

The July 1997 psychiatric examiner reviewed the service 
medical records and noted that the psychiatrist who evaluated 
the veteran in April 1978 did not find any evidence of 
psychosis or major affective disorder and diagnosed 
personality disorder.  The 1997 examiner indicated, however, 
that is was unclear whether the 1978 examiner adequately 
inquired into the symptoms of PTSD.  He stated that the 
veteran's symptoms continued to be the same as at the time of 
the 1996 examination and his mental status examination 
remained unchanged.  The examiner concluded that he was in 
agreement with the prior diagnoses of PTSD.  He also stated 
that, "It is likely in my estimation that symptoms of a 
Post-Traumatic Stress Disorder were indeed present at the 
time that he had a consultation in 1978, but no particular 
inquiry was gone into."  

VA outpatient records dated from May 1997 to December 1998 
primarily reflect follow-up and treatment for the veteran's 
alcohol dependence and psychiatric symptoms.  The records do 
show occasional complaints of chronic knee pain, but no 
pertinent abnormal clinical findings were recorded.  The 
summaries of additional VA hospitalizations in October 1997 
and March 1998 indicate diagnoses of alcohol dependence and 
cocaine abuse and PTSD.  

During December 1998 and January 1999, the veteran underwent 
a 3-week VA inpatient Evaluation and Brief Treatment of PTSD 
program.  The clinical psychologist stated that the results 
of psychological testing and clinical interviews indicated 
that the veteran met the DSM IV criteria for PTSD.  The 
examiner set forth the veteran's symptoms and related those 
symptoms to the two in-service incidents that have previously 
been reported.  He stated that the veteran had a history of 
major depressive episodes, as well as a history of heavy 
drinking.  The diagnoses assigned were chronic PTSD, major 
depression in partial remission, and alcohol dependence in 
early remission.  

VA neuropsychological consultation was obtained in March 
1999.  The examiner noted that the veteran reported both that 
a hatch had struck his head when his boat was rammed during 
service and that he struck his head on the deck at that time.  
After testing the veteran's memory and visual motor 
functioning, it was the examiner's diagnostic impression that 
the veteran's performance was suggestive of diffuse bilateral 
cortical dysfunction consistent with a history of closed head 
injury.  

Analysis 

Service connection for PTSD

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental 
deficiency, as such, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA's schedule for 
rating disabilities, 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

In this case, the veteran's assertions regarding the 
incidents he has alleged occurred on board ship during 
service are accepted as factual for purposes of determining 
whether his claim is well grounded.  In conjunction with his 
claim for service connection for PTSD, his assertions are 
sufficient to meet the second Epps criterion for a well 
grounded claim.  The first and third criteria are met by 
virtue of the fact that examiners have diagnosed PTSD and 
have related that psychiatric diagnosis to the in-service 
events reported by the veteran.  

Accordingly, the claim for service connection for PTSD is 
plausible and is well grounded.  Therefore, VA has a duty to 
assist the veteran in developing evidence to support his 
claim.  Because the record does not reflect that the RO has 
attempted to verify the incident that the veteran has 
reported in which his ship collided with a Russian ship and 
considering that examiners have related his current diagnosis 
of PTSD to that event, the duty to assist him requires the RO 
to undertake additional development of the record.  This 
issue will be addressed further in the Remand that follows 
this decision.  

Increased ratings

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A number of diagnostic codes are potentially applicable in 
this case.  A 20 percent evaluation may be assigned for 
limitation of flexion of the leg to 30 degrees.  Limitation 
to 45 degrees warrants a 10 percent rating.  A noncompensable 
evaluation is to be assigned for limitation of flexion to 
60 degrees or more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

VA orthopedic examinations were conducted in 1996 and 1997.  
The veteran's knee symptoms remained stable throughout the 
period.  Although he reported knee swelling and insecurity on 
standing and using his knees, no examiner in recent years has 
recorded any swelling in either knee.  While the veteran wore 
bilateral elastic knee braces and reportedly used a can for 
support, no examiner in recent years has noted any 
ligamentous laxity in either knee joint.  No recent examiner 
has noted any significant limitation of flexion in either 
knee.  Recorded limitation of extension has varied from 
0 degrees to 8 degrees, although the 1997 examiner who noted 
8 degrees of left knee extension indicated that the veteran 
moved the knee well when extension was not being specifically 
tested.  Also, although painful knee motion was noted by an 
examiner in 1994, no subsequent examiner has reported such a 
finding.  

It is clear that the criteria for a compensable evaluation 
for either knee disability under Code 5260 are not met.  
Further, although the veteran has reported that his knees 
sometimes give out, there is no medical evidence whatsoever 
to support a compensable rating under Code 5258.  

While one examiner noted limitation of left knee extension to 
8 degrees in 1997, the Board finds that the preponderance of 
the evidence, including statements by the 1997 examiner, 
indicates that any limitation of extension of either knee 
that is currently present more nearly approximates the 
criteria for a noncompensable evaluation under Code 5261.  

The veteran has not claimed that either of his knees causes 
him increased problems on prolonged standing or with repeated 
use.  Neither has he indicated that he has flare-ups of knee 
symptoms, other than weather changes causing increased 
aching.  Although examiners have not specifically addressed 
the provisions of 38 C.F.R. §§ 4.40, 4.45, the July 1997 
orthopedic examiner stated that there was "no evidence of a 
major limiting situation" in the veteran's right knee and 
that his left knee had only a minor change that was "not 
relevant to his symptoms."  In the absence of such evidence 
and considering the fact that no recent examiner has noted 
any ligamentous instability, and in light of the statements 
of the 1997 orthopedic examiner to the effect that none of 
the veteran's symptoms was due to his service-connected knee 
disabilities, the Board finds that the criteria for a 
compensable rating for either knee are not met under the 
provisions of Code 5257.  

Considering the recorded history of the veteran's knee 
disabilities, but most importantly the essentially normal 
clinical findings noted on examinations since 1994, the Board 
concludes that neither the veteran's right nor left 
chondromalacia patella warrants a compensable evaluation.  In 
addition, the Board finds that the preponderance of the 
evidence is against the veteran's claims and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Therefore, increased (compensable) ratings for the veteran's 
service-connected knee disabilities are denied.  


ORDER

The claim for service connection for PTSD is well grounded; 
to this extent the appeal is granted.  

An increased (compensable) evaluation for chondromalacia of 
the right knee is denied.  

An increased (compensable) evaluation for chondromalacia of 
the left knee is denied.  


REMAND

As noted above, the claim for service connection for PTSD is 
well grounded, triggering VA's duty to assist the veteran in 
developing evidence to support his claim.  

The record does not reflect that an effort has been made to 
verify the veteran's claimed stressors.  There is no 
indication that the RO has to date undertaken any efforts to 
corroborate the veteran's statements of stressors with the 
United States Armed Services Center for Research of Unit 
Records (USACRUR)  Because at least some of the events 
alleged by the veteran are potentially verifiable, records 
that might corroborate the occurrence of those stressful 
events should be obtained and reviewed.  

Therefore, this case as to this issue is REMANDED for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that he has received for a psychiatric 
disorder.  All records so obtained should be 
associated with the claims file.  

2.  The veteran should be requested to provide as 
nearly as possible the exact dates of occurrence 
for the events that he claims as stressors for his 
PTSD.  Based on any additional information obtained 
regarding the claimed stressors, the RO should 
prepare a summary of all the claimed stressors, 
with as much detail as possible to include the name 
of the ship to which the veteran was assigned when 
the events in question were reported to have taken 
place.. This summary along with any other relevant 
documents, should be sent to the U. S. Armed 
Services Center for Research of Unit Records 
(USACRUR), with a request to provide any 
information that may corroborate the veteran's 
alleged stressors.  All records and evidence so 
obtained should be associated with the claims file.  

3.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claim for service connection for PTSD.  
If action taken remains adverse to him, he and his 
accredited representative should be furnished with 
a supplemental statement of the case and be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

